                          Case 3:19-cv-07123-JSC Document 30 Filed 03/12/20 Page 1 of 2



              1      COOLEY LLP
                     MICHAEL G. RHODES (116127) (rhodesmg@cooley.com)
              2      TRAVIS LEBLANC (251097) (tleblanc@cooley.com)
                     KYLE C. WONG (224021) (kwong@cooley.com)
              3      JOSEPH D. MORNIN (307766) (jmornin@cooley.com)
                     101 California Street, 5th floor
              4      San Francisco, CA 94111-5800
                     Telephone: (415) 693-2000
              5      Facsimile: (415) 693-2222

              6      DANIEL J. GROOMS (219124) (admitted pro hac vice)
                     (dgrooms@cooley.com)
              7      1299 Pennsylvania Avenue, NW, Suite 700
                     Washington, DC 20004-2400
              8      Telephone: (202) 842-7800
                     Facsimile: (202) 842-7899
              9
            10       Attorneys for Plaintiffs
                     WHATSAPP INC. and FACEBOOK, INC.
            11

            12                                     UNITED STATES DISTRICT COURT

            13                                 NORTHERN DISTRICT OF CALIFORNIA

            14

            15       WHATSAPP INC., a Delaware corporation,        Case No. 3:19-cv-07123-JSC
                     and FACEBOOK, INC., a Delaware
            16       corporation,                                  NOTICE OF APPEARANCE OF MICHAEL
                                                                   G. RHODES AS COUNSEL FOR PLAINTIFFS
            17                                                     WHATSAPP INC. AND FACEBOOK, INC.
                                     Plaintiffs,
            18
                           v.
            19
                     NSO GROUP TECHNOLOGIES LIMITED
            20       and Q CYBER TECHNOLOGIES LIMITED,

            21                       Defendants.

            22

            23
            24

            25
            26

            27

            28
  COOLEY LLP
                                                                         NOTICE OF APPEARANCE OF MICHAEL G. RHODES
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                               1                         CASE NO. 3:19-CV-07123-JSC
                            Case 3:19-cv-07123-JSC Document 30 Filed 03/12/20 Page 2 of 2



              1                  TO THE CLERK, ALL PARTIES, AND ALL COUNSEL OF RECORD:

              2                  Plaintiffs WhatsApp Inc. and Facebook, Inc. notify the Court and all parties that Michael G.

              3      Rhodes of the law firm of Cooley LLP hereby appears as Plaintiffs’ counsel of record in this action.

              4      His is admitted to practice in California and before this Court. His address, telephone, facsimile and

              5      email address are as follows:

              6                                 COOLEY LLP
                                                Michael G. Rhodes
              7                                 101 California Street, 5th Floor
                                                San Francisco, CA 94111-5800
              8                                 Telephone:     (415) 693-2000
                                                Facsimile:     (415) 693-2222
              9                                 E-mail:        rhodesmg@cooley.com
            10                   Please serve said counsel with all pleadings, notices and other filings in this action.
            11

            12       Dated: March 12, 2020                               COOLEY LLP
            13
            14                                                           /s/ Michael G. Rhodes
                                                                         Michael G. Rhodes (116127)
            15
                                                                         Attorneys for Plaintiffs
            16                                                           WHATSAPP INC. and FACEBOOK, INC.
            17
                     222173592
            18
            19

            20
            21

            22

            23
            24

            25
            26

            27

            28
  COOLEY LLP
                                                                                    NOTICE OF APPEARANCE OF MICHAEL G. RHODES
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                           2                        CASE NO. 3:19-CV-07123-JSC
